Citation Nr: 1754598	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  17-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and materiel evidence has been received to reopen a claim for entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from February 1954 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)..  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In December 1978, the RO denied service connection for tinnitus.  The Veteran did not appeal the decision.

2.  Evidence submitted since the RO's December 1978 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, and therefore raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss and tinnitus were not present in service and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The RO's December 1978 rating decision which denied service connection tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  New and material evidence has been received since the RO's December 1978 rating decision; thus, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.385 (2017).

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


	(CONTINUED ON NEXT PAGE)


II.  Claim to Reopen

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the December 1978 RO decision denying service connection for tinnitus became final because the Veteran did not submit a timely appeal and nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence received since the December 1978 rating decision includes private opinions dated in December 2015 and April 2016 relating the Veteran's tinnitus to service.  The private nexus opinions constitute new and material evidence.  As such, reopening of the Veteran's claim for tinnitus is warranted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).


III.  Service Connection

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2017).  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b) (2017).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss during the pendency of this appeal, including during the March 2016 VA examination and as early as December 2015.  During an October 1978 VA examination, the Veteran reported having intermittent bilateral tinnitus, which is considered a competent diagnosis of such.  This evidence sufficiently establishes the presence of the currently claimed disabilities, hearing loss and tinnitus.

With respect to in-service incurrence, the Veteran has asserted that his hearing loss and tinnitus were incurred during service as a result of his military noise exposure.  In this regard, the Board concedes that the Veteran was exposed to acoustic trauma during service, as his DD Form 214 and other service personnel records indicate that he served as a boilerman.  As a result, the Veteran's report of noise exposure is consistent with the nature and circumstances of his service and, hence, credible.  Accordingly, in-service incurrence is established.

Nevertheless, the Board finds that the evidence does not establish a nexus or causal connection between the Veteran's military noise exposure and current diagnoses of hearing loss and tinnitus.

The Veteran has reported that his hearing loss and tinnitus began before separation from service.  In a September 1978 claim, the Veteran asserted his tinnitus began in 1955.  In a December 2015 statement, the Veteran indicated that he came above deck one day just as a 5 inch gun on deck fired and he has had "hissing" or "humming" and hearing loss in his ears ever since.  

Despite the Veteran's assertions that his hearing loss and tinnitus began during service, his service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss or tinnitus.  Notably, the Veteran's hearing was normal on whispered voice tests conducted during his entrance and separation examinations in January 1954 and October 1957, respectively.

Moreover, there is no medical evidence showing complaints or treatment for tinnitus until VA examination in October 1978, 21 years after separation from service.  At that time, the Veteran complained of intermittent tinnitus.  Puretone thresholds did not show hearing loss for VA compensation purposes.  Likewise, there is no medical evidence showing complaints or treatment for hearing loss until December 2015, 58 years after separation from service.  This evidence weighs against a finding that a chronic hearing loss and/or tinnitus disability was incurred during service and also weighs against any assertion of continuity.  

The Veteran underwent a VA examination in March 2016.  Puretone testing showed sensorineural hearing loss.  The examiner determined it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of active service.  In making this determination, the examiner noted whispered voice tests were noted as normal at enlistment examination in January 1954 and separation examination in October 1957.  There were no complaints of tinnitus or other ear issues in service.  Additionally, the Veteran has a 39 year history of occupational noise exposure post-service.  The March 2016 VA opinion is considered competent and credible evidence addressing the etiology of the Veteran's hearing loss and tinnitus, as the examiner provided a clear conclusion and supporting data in support thereof.

The Board acknowledges that the in-service whispered voice testing in this case may not be considered a reliable indicator of the presence of hearing loss, but the Board finds probative that the whispered voice test is reliable to the extent that it shows the Veteran did not report experiencing any hearing loss or tinnitus problems at separation from service after he experienced his military noise exposure, which weighs against his assertion that his hearing loss and tinnitus began before he was discharged from service.

The examiner, however, did not merely rely on this in-service hearing test; the March 2016 VA examiner also relied upon the Veteran's post-service occupational noise exposure as the etiology of his current hearing impairments - evidence which also weighs against a finding that the Veteran's current hearing loss and tinnitus disabilities, which are not shown for many years after service, are related to his military noise exposure.

The Veteran provided statements dated in December 2015 and April 2016 from his private physician indicating the Veteran's tinnitus and hearing loss were more likely than not due to acoustic trauma sustained while on active duty.  In an April 2016 private treatment note, the examiner indicated the Veteran was a boilerman in service and developed ringing in the ears, but he did not seek medical attention.  The examiner noted persistent ringing of the ears is de facto evidence of damage to cochlear system.  This progressive ringing and bilateral sensorineural hearing loss most likely began to develop during the time that the Veteran was exposed to acoustic trauma, in the military.  However, the Board finds this opinion to be less persuasive than the March 2016 VA examiner's opinion.  The private examiner failed to review the Veteran's claims file, to include his service treatment records, and failed to address the Veteran's history of post-service noise exposure.  By contrast, the March 2016 VA examiner took into consideration all the relevant facts in providing his opinion, which was based upon all relevant facts in this case, as well as his medical expertise.  As such, the private examiner's opinions regarding a nexus between the Veteran's military service and current hearing loss and tinnitus disabilities are outweighed by the March 2016 VA opinion.

The Board acknowledges that the Veteran is competent to report that he experienced some hearing loss in service (versus a hearing loss disability) and that tinnitus began during service and have persisted since that time.  However, the Veteran's lay assertions regarding the onset and continued nature of his hearing loss and tinnitus are not deemed credible, as they are inconsistent with the service and post-service medical records.  The Board finds that the evidence does not establish that these disabilities existed from the time of service to present or were present as disabilities within one year of service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While the Veteran remains competent to report that he experiences decreased hearing and ringing in his ears, the determination as to the etiology of his hearing loss and tinnitus disabilities is a complex medical question, as the diagnosis of hearing loss requires clinical observation and testing.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and hearing loss and tinnitus disabilities.  As such, the Veteran's statements regarding a nexus between his military service and current hearing loss and tinnitus disabilities are outweighed by the March 2016 VA opinion and, as such, are not considered competent or probative evidence favorable to his claims.

The Board also acknowledges that the Veteran submitted a Board decision granting these benefits in another appeal.  As this decision addressed the facts and evidence specific to that appellant, the Board finds that this decision is of little probative value in this appeal.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  While the evidence of record shows the Veteran has current bilateral hearing loss and tinnitus, the probative evidence of record weighs against a finding that his disabilities were incurred in or are otherwise related to his military service.  Because the evidence preponderates against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application and his claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and materiel evidence has been received to reopen a claim for entitlement to service connection for tinnitus; to that extent only, the claim is granted. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


